*195OPINION OF THE COURT
Per Curiam.
Charles S. Sherman (hereinafter the resignor) has submitted an affidavit dated December 6, 2013, wherein he acknowledges that he is the subject of an investigation into two complaints of professional misconduct, from which evidence has been adduced, inter alla, that he failed to preserve funds entrusted to him as a fiduciary, and that he failed to timely remit funds he was holding in escrow to a party entitled to those funds. He acknowledges that he would not be able to successfully defend himself on the merits against any disciplinary charges that might be initiated against him based on the foregoing.
The resignor further acknowledges that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress by anyone. He has discussed his decision to resign with persons whose advice and counsel he respects, and is fully aware of the implications of his resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
Finally, the resignor acknowledges that his resignation is submitted subject to any application which could be made by the Grievance Committee for the Tenth Judicial District for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He further acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d). He specifically waives the opportunity afforded to him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, and the Grievance Committee recommends accepting the resignation, it is accepted and, effective immediately, the resignor is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, PJ., Mastro, Rivera, Skelos and Hall, JJ., concur.
Ordered that the resignation of Charles S. Sherman is accepted, and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Charles S. Sherman is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*196Ordered that Charles S. Sherman shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Charles S. Sherman is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Charles S. Sherman has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).